   Case 1:20-cv-01312-MN Document 4 Filed 01/24/21 Page 1 of 1 PageID #: 23


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On              )
 Behalf of All Others Similarly Situated,       )
                                                )
                           Plaintiff,           )   Case No. 1:20-cv-01312-MN
                                                )
         v.                                     )
                                                )
 IMMUNOMEDICS, INC., BEHZAD                     )
 AGHAZADEH, BARBARA DUNCAN,                     )
 ROBERT AZELBY, PETER BARTON                    )
 HUTT, CHARLES BAUM, KHALID                     )
 ISLAM, SCOTT CANUTE, GILEAD                    )
 SCIENCES, INC., and MAUI MERGER                )
 SUB, INC.,                                     )
                                                )
                           Defendants.          )

                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action, and no class has been

certified in the Action.

 Dated: January 24, 2021                            RIGRODSKY LAW, P.A.

                                               By: /s/ Gina M. Serra
                                                   Seth D. Rigrodsky (#3147)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 210
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: sdr@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                             Attorneys for Plaintiff
